Citation Nr: 0304862	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-02 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from February 1957 to 
January 1958.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO decided that new and material 
evidence adequate to reopen the claim for service connection 
for a nervous condition had not been submitted.

In October 2002, the Board remanded the veteran's claim in 
order to schedule the videoconference hearing before the 
Board, which was requested in his correspondence received at 
the RO in March 2002.  In January 2003, the veteran failed to 
report to the scheduled hearing before the Board.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
nervous condition, and the Board finds favorably on that 
issue.  The merits of the claim for service connection for a 
nervous condition will be the subject of a later Board 
decision which will be prepared after the Board undertakes 
additional development of the evidence in accordance with 
38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1959, of which the 
veteran was informed in January 1960, continued the denial of 
a claim for service connection for a neuropsychiatric 
condition.  

2.  Additional evidence submitted since the November 1959 RO 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
nervous condition.




CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's November 1959 decision, the requirements to reopen the 
veteran's claim of service connection for a nervous condition 
have been met.  38 U.S.C.A § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1959, the RO denied service connection for a 
neuropsychiatric condition.  The veteran was notified of this 
decision as well as his procedural and appellate rights by an 
October 1959 letter.  Additional evidence was then received 
by the RO, which continued the denial of service connection 
in November 1959, and the veteran was so informed in January 
1960.  He did not file a notice of disagreement.  In April 
2000, the veteran petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The Board observes that the RO, in its July 2000 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a nervous condition.  The veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

Records submitted after the last final rating decision in 
November 1959 are considered new.  These records include a VA 
examination report, personal statements from the veteran, and 
VA outpatient and hospitalization treatment records.  After 
reviewing the record, the Board concludes that the additional 
evidence includes evidence that is new and material.  This 
includes a report of an October 1975 VA hospitalization and 
the reports of a June 1976 VA examination.  They are 
considered material because they bear directly and 
substantially upon the issue of whether the onset of the 
veteran's psychiatric problems was during his period of 
military service.  The Board finds that the evidence received 
subsequent to November 1959 is new and material and does 
serve to reopen a claim for entitlement to service connection 
for a nervous condition.


The Board is undertaking additional development on the issue 
of entitlement to service connection for a nervous condition.  
See 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a nervous 
condition.  To this extent, the appeal is allowed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

